Citation Nr: 1210030	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in November 2008 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2009, the Board denied all of the claims listed on the title page of this decision. The Veteran timely appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  Both the Veteran, through his attorney, and VA's Office of General Counsel, filed a Joint Motion for Remand ("Joint Motion") at the Court in November 2010.  Later in November 2010, the Court issued an Order which incorporated the Joint Motion and vacated and remanded the Board's March 2009 decision to the extent that it adjudicated the claims listed on the title page of this decision. 

In July 2011, the Board remanded the Veteran's appeal to the RO for additional development.


FINDINGS OF FACT

1.  The Veteran's service treatment records are missing and presumably lost.

2.  The Veteran's lay statements and Board hearing testimony that he had at least 30 jumps as a paratrooper and experienced chronic low back, bilateral ankle, and right knee pain during and after active service are considered credible.

3.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that his current disabilities of the right knee, bilateral ankles, and low back all are related to active service. 


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  A right ankle disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A left ankle disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred his current disabilities of the right knee, right ankle, low back, and left ankle during active service.  He specifically contends that his in-service experiences, including at least 30 jumps as a paratrooper, caused or contributed to all of these disabilities.  He also specifically contends that he injured his right knee and low back during his in-service parachute jumps, including during an in-service parachuting accident in which he fell flat on his back and was dragged for some distance along the ground following a parachute malfunction.  He also specifically contends further that he has experienced chronic right knee, bilateral ankle, and low back pain continuously since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claims of service connection for a right knee disability, a right ankle disability, a low back disability, and for a left ankle disability.  The Veteran has contended in lay statements and Board hearing testimony that he incurred all of these disabilities as a result of his in-service experiences as a parachutist, including at least 30 parachute jumps during service.  The Board observes that the Veteran's service treatment records are missing and presumably lost.  Several attempts to obtain these records from the National Personnel Records Center in St. Louis, Missouri (NPRC) have resulted in a response from NPRC that they are missing.  Although it is unfortunate that the Veteran's service treatment records cannot be located, the Board finds that his consistent lay statements and hearing testimony concerning his in-service parachute jumps to be credible because they are consistent with the facts and circumstances of his service.  The Board notes in this regard that a review of the Veteran's DD Form 214 shows that he was awarded the Parachute Badge during active service.  The Veteran also submitted copies of some of his service personnel records which show that he was assigned to several different U.S. Army airborne infantry units during service.  This evidence corroborates the Veteran's consistent assertions to his post-service VA and private treating physicians that he served as a parachutist and completed at least 30 parachute jumps during active service.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Caluza v. Brown, 7 Vet. App. 498 (1995).

The competent evidence also supports the Veteran's assertions that he incurred his current disabilities of the right knee, bilateral ankles, and low back during active service, including as a result of his frequent in-service parachute jumps.  The evidence shows that he has reported consistently to his post-service VA and private treating physicians that he incurred all of his current disabilities of the right knee, bilateral ankles, and low back during active service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   For example, on outpatient treatment in January 1999, the Veteran complained of continued low back pain without radiation in to his lower extremities since 1988 and right knee pain.  He was diagnosed as having a herniated disc at L3-4 in 1988.  He also had been struck by a motor vehicle in 1985 and sustained a right femur and tibia fracture.  Since this motor vehicle accident, the Veteran had experienced decreased range of motion of the right knee.  Physical examination showed mild paraspinous muscle tightness in the lumbar spine, no evidence of pretibial or ankle edema, ulcerations, or varicosities, negative straight leg raising, intact sensation, motor strength 5/5, an antalgic gait with a limp favoring the right leg, and an inability to heel-walk, toe-walk, and tandem-walk.  X-rays of the lumbar spine were negative.  X-rays of the right knee showed moderately severe osteoarthritis with medial compartment narrowing, a healed fracture of the distal femur, and evidence of an intramedullary rod in the right tibia.  The impression included moderately severe osteoarthritis of the right knee with medial compartment narrowing.

When he established care with VA in June 2003, the Veteran's complaints included low back and right knee pain.  He reported being hit by a car in 1985 which resulted in a right leg fracture.  He also reported injuring his back during service.  He described his low back pain as intermittent with increased radicular pain in to the buttocks and bilateral thighs.  He had experienced low back pain continuously for 10 years.  A history of post-traumatic right knee arthritis also was noted.  The Veteran stated that he had been a paratrooper during active service.  Objective examination showed pain on leg lift at 30 degrees bilaterally, crepitus in both knees, the right lower leg "turns out," and he had a limp when he walked secondary to the trauma he suffered in 1985.  The assessment included low back pain and traumatic arthritis/degenerative joint disease.

On VA outpatient treatment in April 2004, the Veteran's complaints included several bilateral knee pain which made him unable to ambulate at times "without a great deal of pain."  Objective examination of the knees showed slight edema and tenderness on adduction.  The assessment included bilateral knee pain.

In June 2004, the Veteran complained, "My back is hurting me."  He had experienced low back pain for the previous few days.  A history of herniated disc at L1-L2 with slight numbness down the right leg at times was noted.  He denied any prior back surgery.  He rated his low back pain as 4/10 on a pain scale (with 1/10 being the least pain and 10/10 being the worst pain).  His pain increased on prolonged walking, bending frequently, and sitting.  Objective examination showed a normal gait, normal heel to toe walking and tenderness to palpation of L2-L3 with slight edema.   The assessment included lumbosacral pain.

The Veteran reported to the emergency room (ER) at a VA Medical Center in January 2005 complaining of right knee pain for the previous 5 days.  A history of post-traumatic knee pain was noted.  He was status-post motor vehicle accident with open reduction internal fixation (ORIF) of the right femur times 3 several years earlier.  His right knee had been more painful for the previous 5 days.  He denied any new trauma or twisting injury.  He had been using a brace which had helped.  Physical examination of the right knee showed no effusion, no tenderness to palpation, positive patellar crepitus, negative varus/valgus stress.  X-rays of the right knee showed evidence of a remote, healed fracture deformity involving the distal femur and post-traumatic degenerative changes in all 3 compartments.  The assessment included right knee arthritis.

On VA outpatient treatment in February 2005, the Veteran's complaints included pain and swelling in the right knee.  A history of low back and knee injuries during multiple in-service parachute jumps was noted.  Physical examination of the right knee showed quadriceps atrophy and effusion.  The VA examiner opined that the Veteran's chronic back pain and degenerative joint disease of the right knee "represent post-traumatic arthritis from repetitive injury in the service."  The assessment included degenerative joint disease of the right knee secondary to post-traumatic arthritis.

On VA orthopedic consult on March 17, 2005, the Veteran complained of right knee since a "severe injury to his right leg when a car over his right leg" 20 years earlier.  The Veteran sustained a fracture of the tibia and a comminuted fracture of the femur.  He was left with a valgus deformity of the right knee but the fracture healed.  The Veteran reported that, for the past several years, he had experienced increased right knee pain although his acute pain had "subsided slightly."  Physical examination showed he was grossly overweight, a full range of active motion of the right knee, multiple scars, mild medial and lateral joint line pain, no evidence of effusion, and no ligamentous instability.  X-rays of the right knee showed a healed supracondylar fracture with evidence of degenerative spurring.  The impressions included chronic right knee pain with evidence of early degenerative osteoarthritis of the right knee.

On VA outpatient treatment on March 31, 2005, the Veteran's complaints included chronic low back and knee pain.  A history of traumatic degenerative joint disease of the right knee and chronic non-radiating low back pain was noted.  The Veteran also was status-post 3 right knee surgeries.  Objective examination of the right knee showed it was larger than the left knee, no erythema or gross deformity, a well-healed scar over the lateral aspect up to about the mid-thigh, and decreased range of motion.  Objective examination of the back showed normal curvature, no spinal tenderness to palpation, negative straight leg raising bilaterally, and a good range of motion.  The assessment included traumatic degenerative joint disease of the right knee/chronic pain and chronic non-radiating low back pain.

VA x-rays of the lumbar spine taken in April 2005 showed minimal localized degenerative joint disease with probable muscle spasm.  VA magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in July 2005 showed central disk protrusion at L4-L5 and L5-S1 "certainly abutting the thecal sac and could be involving the transverse nerve roots on the left" and broad-based disk bulges with no spinal canal stenosis at L2-L3 and L3-L4.

The Veteran submitted several identical lay statements in support of his claim in August 2005.  These statements are to the effect that the Veteran has been immobilized by back pain at times and has extreme difficulty with bilateral knee pain all of the time.  These statements also are to the effect that the Veteran's symptoms of bilateral knee and back pain have been continuous since active service.

VA x-rays of the right ankle taken in May 2006 show questionable soft tissue swelling.

In a July 2006 statement, the Veteran reported that he had spent his entire active service period "in an infantry paratrooper unit."  He stated that he had made multiple parachute jumps during service and was injured during at least 1 parachute jump when his parachute malfunctioned on landing.  He also had 2 other parachute jumps where his parachute malfunctioned "opening about 100 [feet] from the ground resulting in intense collisions with the ground."  He also stated that most of his parachute jumps had occurred at night.

On VA outpatient treatment in June 2007, the Veteran complained of low back pain since 1985 when he experienced low back trauma during active service as a paratrooper.  His low back pain had worsened for the previous 2 months.  His pain was described as sharp, constant which radiated down both legs to the ankles.  He rated his low back pain as 6-7/10 on a pain scale (with 10/10 being the worst pain).  His low back pain worsened on walking and leaning forward and improved on lying down and with medication.  An MRI scan of the lumbar spine showed an enhancing extra-axial mass posterior to the L1-L2 disc space and L2 vertebra which could reflect a large extruded disc fragment, moderate sized central disc herniation at L4-5 with moderate ventral effacement of the thecal sac, and diffuse central disc bulging at L2-3 and L3-4.  X-rays of the lumbar spine showed mild degenerative changes and disc disease.

In July 2007, the Veteran complained of chronic low back pain since 1985.  He stated that he served in the infantry during active service and his chronic low back pain began during service.  His pain was located in the low back and radiated down the bilateral lower extremities to the knees.  His low back pain had worsened in the previous 5 months.  He also reported a right leg injury following a motor vehicle accident.  The assessment included chronic low back pain due to disc herniation and facet arthopathy.

In February 2008, the Veteran complained of chronic low back pain which radiated to the left lateral mid-thigh.  He described his low back pain as deep aching pain in his low back, buttocks, and thigh with periodic sharp shooting pain across his waist.  He reported that slight flexion, bending, lifting, and twisting all exacerbated his pain.  Objective examination showed tenderness over the left sacroiliac joint, positive left straight leg raising caused low back pain, right straight leg raising caused knee pain, no bilateral knee tenderness, and lumbar facet loading caused slight discomfort epsilaterally.  The assessment included chronic lumbar pain with left lower extremity radiation with straight leg raising.

On VA joints examination in June 2008, the Veteran's complaints included right knee and bilateral ankle pain.  The VA examiner reviewed the Veteran's claims file, including his post-service VA and private treatment records.  It was noted that his service treatment records apparently were lost.  The Veteran reported that he had injured his right knee during basic training "and it got worse after making parachute jumps."  He also reported being hit by a car in 1985 after his service separation and needing several surgeries on his right femur as a result of this motor vehicle accident.  He reported further that he injured his bilateral ankles during basic training.  Both his right knee and bilateral ankle pain had worsened progressively since service.  The Veteran always used a knee brace and a cane for walking.  He only was able to stand for 10 minutes and walk 100 feet.  He reported right knee and bilateral ankle deformity, giving way, instability, pain, stiffness, and weakness.  He denied any episodes of dislocation or subluxation, locking, or effusion.  He also reported severe monthly flare-ups which lasted for 1 week.  Physical examination showed an antalgic gait, no evidence of abnormal weight-bearing, no inflammatory arthritis, no joint ankylosis, bony joint enlargement and abnormal motion of the right knee, bilateral ankle tenderness.  X-rays of the ankles showed post-surgical changes from the surgery associated with the motor vehicle accident and minimal degenerative changes.  X-rays of the right knee showed post-surgical changes and degenerative joint disease.  The VA examiner opined that the Veteran's right knee and bilateral ankle disabilities were less likely than not caused by or a result of active service because all of the Veteran's current findings were consistent with the massive lower extremity/back trauma he experienced as a result of the 1985 post-service motor vehicle accident or sequelae of this accident.  This examiner noted that the Veteran's service treatment records were not available for review so there was no documentation of any injuries sustained during service.  The diagnoses were degenerative joint disease of the right knee, degenerative joint disease of the right ankle, and left ankle strain secondary to a gait abnormality.

On VA spine examination in June 2008, the Veteran complained of low back pain since injuring his low back during one or more in-service parachute jumps.  The VA examiner reviewed the Veteran's claims file, including his post-service VA and private treatment records.  It was noted that his service treatment records apparently were lost.  The Veteran's 1985 motor vehicle accident also was noted.  The Veteran also reported experiencing numbness, paresthesias, falls, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasms, and lumbar pain.  The VA examiner noted that the Veteran's urinary symptoms were not related to his low back pain and were related instead to a congenital unilateral kidney with chronic urinary symptoms.  The Veteran described his low back pain as aching and occasionally "knife-like," severe, constant, daily, and radiating down the left leg with a burning/tingling sensation.  The Veteran experienced severe flare-ups of low back pain every 5-6 months which lasted 3-7 days when he mostly stayed in bed.  He also had experienced 2 episodes of intervertebral disc syndrome, each lasting about 1 week, in the prior 12 months.  

Physical examination in June 2008 showed pain with motion of the thoracic sacrospinalis muscles, normal posture and head position, an antalgic gait, lumbar lordosis, 5/5 motor strength, and no thoracolumbar spine ankylosis.  X-rays showed age indeterminate wedging of T12 and degenerative disc disease of multiple levels, especially at T2.  The VA examiner opined that the Veteran's lumbar spine disability was likely than not caused by or a result of active service because all of the Veteran's current findings were consistent with the massive lower extremity/back trauma he experienced as a result of the 1985 post-service motor vehicle accident or sequelae of this accident.  This examiner noted that the Veteran's service treatment records were not available for review so there was no documentation of any injuries sustained during service.  The diagnoses included degenerative disc disease and degenerative joint disease of the lumbar spine.  

In an August 2008 statement included in the Veteran's VA outpatient treatment records, a VA examiner stated that he had seen the Veteran previously in private practice for a fracture of his right femur in 1985.  This VA examiner also stated that the Veteran had several surgeries on his right femur "and eventually healed fracture."

In an August 2008 lay statement, the Veteran contended that his right knee had been treated 3 times during active service.  He also contended that, during active service, both of his ankles became so swollen that he was unable to tie his combat boots.  He contended further that he had been seen for a low back injury following a parachute jump.

On private evaluation by James K. Shea, M.D., in June 2011, the Veteran's complaints included continued low back pain radiating in to his legs (worse on the right), right knee pain, and bilateral ankle pain.  He rated his low back pain and right ankle pain as 5/10 on a pain scale and his left ankle pain as 7/10 on a pain scale.  He reported that, during active service, he participated in multiple long marches wearing poorly fitting combat boots which caused him to experienced bilateral ankle pain which was "generally worse on the right."  He also reported participating in over 30 parachute jumps during service, including a parachute jump in 1982 when he landed flat on his back and was flipped over multiple times on the ground because his parachute malfunctioned.  He also injured his back, right knee, and both ankles during other parachute jumps when his parachute malfunctioned.  The Veteran's post-service motor vehicle accident also was noted.  Dr. Shea reviewed the Veteran's claims file, including his post-service VA and private treatment records, in extensive detail.  Physical examination of the low back showed a normal posture and gait, negative straight leg raising bilaterally, mild increased muscle spasms on lumbar paraspinal muscles after range of motion testing, normal muscle tone and bulk, and 5/5 motor strength.  Physical examination of the right knee showed it was cool to the touch with mild joint effusion, no ligamentous laxity, fullness in the popliteal fossa consistent with a Baker's cyst, and no tenderness to palpation.  Dr. Shea opined that the Veteran's current low back, right knee, and bilateral ankle disabilities were related to active service.  Dr. Shea stated that the Veteran originally injured his right knee as a result of his multiple in-service parachute jumps.  This physician also stated that the traumatic parachute landings more likely than not contributed to the Veteran's current degenerative joint disease of the right knee.  He stated further that, although the Veteran's in-service parachute jumps and his post-service motor vehicle accident likely contributed equally to his current degenerative joint disease of the right knee, it was as likely as not that the Veteran's degenerative joint disease of the right knee was related to "his repeated, and at times traumatic, in-service parachute landings."  Dr. Shea also opined that it was more likely than not that the Veteran's bilateral ankle degenerative arthritis was related to his extensive in-service marching in ill-fitting boots.  He noted that the Veteran did not directly relate his ankle disability to his parachute landings which added to his credibility as a historian.  Dr. Shea concluded that the Veteran's report of frequent in-service marches in ill-fitting combat boots was reasonable.  Dr. Shea finally opined that the Veteran's current low back disability was related to his in-service parachute jumps.  He noted that it did not appear that the Veteran injured his back following his post-service motor vehicle accident in 1985 and he reported no such injury.  Thus, it was more likely than not that the Veteran's traumatic in-service parachute jump where he landed on his back caused or contributed to his current low back disability.

The evidence shows that the Veteran currently experiences disabilities of the right knee, bilateral ankles, and low back.  He has reported consistently to his post-service VA and private treating physicians that he incurred all of these disabilities during active service, including as a result of his acknowledged service as a U.S. Army airborne paratrooper.  The Board has found that the Veteran's lay statements and hearing testimony concerning his in-service experiences to be credible because they are consistent with the facts and circumstances of his service (as demonstrated by a review of his DD Form 214 and other service personnel records).  Although it is unfortunate that his service treatment records are missing and presumably lost, the competent evidence in this case persuasively suggests that the Veteran's current disabilities of the right knee, bilateral ankles, and low back are related to active service.  

The Board acknowledges in this regard that the VA examiner provided a medical opinion in June 2008 which did not relate any of the Veteran's current right knee, bilateral ankle, or low back disabilities to active service.  In vacating the Board's March 2009 decision, however, the Court agreed with both parties to the Joint Motion that this opinion was less than probative on the issue of whether the Veteran's current disabilities of the right knee, bilateral ankle, or low back were related to active service because the June 2008 VA examiner suggested that the absence of service treatment records supported his negative nexus opinion.  The Board observes in this regard that the Court has held that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, the Board also finds that the June 2008 VA examiner's opinion is less than probative on the issue of whether the Veteran's current disabilities of the right knee, bilateral ankle, or low back were related to active service.

By contrast, the Board finds that Dr. Shea provided a competent and probative opinion in June 2011 which indicated that the Veteran's current disabilities of the right knee, bilateral ankles, and low back all are related to active service.  Dr. Shea specifically noted the absence of the Veteran's service treatment records and, unlike the June 2008 VA examiner, discounted the absence of these records in providing his positive nexus opinion.  In summary, after resolving all reasonable doubt in the Veteran's favor, and especially in light of the June 2011 opinion from Dr. Shea concerning the contended etiological relationships between the Veteran's right knee, right ankle, low back, and left ankle disabilities and active service, the Board finds that the evidence supports granting service connection for right knee, right ankle, low back, and left ankle disabilities.


ORDER

Entitlement to service connection for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for a right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for a left ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


